 

~ AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) [or rr mecetcnsmngres Page lofl |

 

UNITED STATES DISTRICT COL

 

SOUTHERN DISTRICT OF CALIFORNIA AUS 29 | 29°9 |
United States of America : . JUDGMENT [IN A.CRIMINAE GAs rE

  

vy. (For Offenses Commi atari “After b Noveinber 4 1987) o

Jose Juan Alonzo-Rodriguez Case Number: 3: 19-mj-23424

William R Burgener
Defendant's Atiorney

REGISTRATION NO. 88448298

THE DEFENDANT:
& pleaded guilty to count(s) 1 of Complaint

Wes UA
CEPU ry

 

 

. LJ was found guilty to count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) l
() The defendant has been. found not guilty on count(s) . .
[1 Count(s) . . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

‘@mess SERVED oO days

 

I Assessment: $10 WAIVED & Fine: WAIVED

c Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L) Court recommends defendant be deported/removed with relative, __. charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

- Thursday, August 22, 2019

 

Date of Imposition of Sentence

CAB

 

Received

 

DUM | HONORABLE ROBERT A. MCQUAID
UNITED STATES MAGISTRATE JUDGE:

Clerk’s Office Copy ~ 3:19-mj-23424
